UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2450


WELLS FARGO BANK   N.A., Successor to Wachovia Bank N. A.,
formerly known as First Union National Bank,

                Plaintiff - Appellee,

          v.

EDDIE D. HUNT; TERESA HUNT, a/k/a Teresa T. Hunt,

                Defendants – Appellants,

          and

UNITED STATES OF AMERICA, acting by and through its agency
Internal Revenue Service; MCM ASSOCIATES, INC., d/b/a
ServPro of Southeast Greenville,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Mary G. Lewis, District Judge.
(6:13-cv-01333-MGL)


Submitted:   March 27, 2014                  Decided: March 31, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eddie D. Hunt, Teresa Hunt, Appellants Pro Se. James Y. Becker,
Emily H. Farr, HAYNSWORTH, SINKLER & BOYD, PA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Eddie   D.   Hunt    and   Teresa   Hunt    appeal   the   district

court’s order remanding the underlying action to South Carolina

state court.    We dismiss the appeal for lack of jurisdiction.

          Subject to exceptions not applicable here, “[a]n order

remanding a case to the State court from which it was removed is

not reviewable on appeal or otherwise.”              28 U.S.C.A. § 1447(d)

(West Supp. 2013); see E.D. ex rel. Darcy v. Pfizer, Inc., 722
F.3d 574, 581–83 (4th Cir. 2013).         Because the district court’s

order does not fall within any of the exceptions provided by §

1447, the order is not appealable.

          We therefore dismiss the Hunts’ appeal.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   material   before    this    court   and

argument will not aid the decisional process.



                                                                     DISMISSED




                                      3